Citation Nr: 0919095	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in November 1979 with 
more than 20 years of active military service.  He died in 
January 1997.  The appellant is the Veteran's surviving 
common-law spouse (a December 2005 VA administrative decision 
found that the Veteran and the appellant had a valid common 
law marriage for VA purposes).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on 
January [redacted], 1997; the cause of death was "Recurrent squamous 
cell carcinoma of the soft palate."  Hypertension, 
hyperlipidemia, tobacco use, and recent cerebrovascular event 
were listed as other significant conditions contributing to 
death but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection 
was in effect for hypertension, rated as 10 percent 
disabling, and bilateral hearing loss, rated as 
noncompensable.  The combined disability rating was 10 
percent.

3.  Carcinoma of the soft palate was not manifested during 
the Veteran's service or in the first postservice year, and 
there is no competent evidence linking any such disability to 
the Veteran's period of active service.

4.  The competent medical evidence fails to establish a link 
between the Veteran's death and his service or his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in May 2006 and June 2007 the 
appellant was informed of the evidence and information 
necessary to substantiate the service connection for the 
cause of the Veteran's death claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  In August 2006 the 
appellant received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In specific consideration of the claim of service connection 
for the cause of the Veteran's death, the Board notes that 
the VCAA letters did not include a statement of the 
conditions for which the Veteran was service connected at the 
time of his death, as required by Hupp v. Nicholson, 21 Vet. 
App. 342, 352-3 (2007).  However, this deficiency is not 
prejudicial.  Shinseki v. Sanders/Simmons, No. 07-1209 (U. S. 
Sup. Ct. Apr. 21, 2009); 556 U. S. ___ (2009).  In this 
regard, a review of the documents of record, including the 
appellant's statements, reveals that she had actual knowledge 
of the information and evidence necessary to substantiate her 
claim, and knowledge of the Veteran's service-connected 
disabilities and the need for evidence demonstrating the 
impact of the Veteran's service-connected disabilities on his 
death.  Further, many of the appellant's representative's 
letters and arguments have also noted that service connection 
had been established for hypertension at the time of the 
Veteran's death.  The Board also notes that the appellant 
received copies of the May 2006 statement of the case and the 
August 2006 supplemental statement of the case; these 
documents also noted that the Veteran had been service-
connected for hypertension at the time of his death.  The 
Board notes that the appellant is represented in this case, 
and neither the appellant nor her representative have made 
any allegations concerning VA's duty to notify or assist in 
this case.  In short, the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim such that the essential fairness of the 
adjudication is not affected.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  The claim has been readjudicated and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of the claim.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA treatment records.  VA has 
obtained medical opinions that have addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has not identified any pertinent, obtainable 
evidence that remains outstanding, and in September 2007 she 
indicated that she had no further information or evidence to 
submit.  The Board has also perused the medical records for 
references to treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the claim.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty in active 
service, or for aggravation in line of duty in active service 
of a preexisting injury suffered or disease contracted. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases if 
they become manifest to a compensable degree within a year 
after the veteran's discharge from active duty.  38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's certificate of death provides that the cause of 
death was recurrent squamous cell carcinoma of the soft 
palate.  Hypertension, hyperlipidemia, tobacco use, and 
recent cerebrovascular event were listed as other significant 
conditions contributing to death.  At the time of the 
Veteran's death, service connection was in effect for 
hypertension, rated as 10 percent disabling, and bilateral 
hearing loss, rated as noncompensable.

As for squamous cell carcinoma, the Board observes that the 
Veteran's service treatment records contain no complaints, 
treatment for, or findings of squamous cell carcinoma.  
Further, squamous cell carcinoma was not manifested in the 
first postservice year, as it appears that squamous cell 
carcinoma was not diagnosed until June 1995.  Finally, there 
is no competent evidence linking squamous cell carcinoma to 
the Veteran's period of active service.

The appellant has suggested that the Veteran's fatal cancer 
was related to exposure to Agent Orange.  The Board notes 
that the Veteran's service records reflect his service in the 
Republic of Vietnam, and he is thus presumed to have been 
exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  However, the Veteran's cancer (of 
the soft palate) is not among those diseases associated with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e); 72 Fed. 
Reg. 32395, 32397 (Jun. 12, 2007).  As such, service 
connection for the Veteran's fatal cancer on a presumptive 
basis is not warranted.

Finally, to the extent the appellant may be trying to link 
the Veteran's fatal cancer to smoking that arose during 
service, for claims filed after June 9, 1998, such as the 
appellant's claim, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

The appellant's main contention, however, is not that the 
Veteran's squamous cell carcinoma was related to the 
Veteran's service.  Instead, the appellant essentially 
asserts that the Veteran's death was related to his service-
connected hypertension.  In a statement received in July 
2006, the appellant asserted that the Veteran's hypertension 
contributed to his death by bringing on a stroke a few days 
prior to his death.  VA records reveal that on January 12, 
1997 the Veteran was admitted for a probable transient 
ischemic attack.

In an effort to address the appellant's contentions, in 
September 2006 a VA physician was asked to review the 
Veteran's claims file and address the question of whether the 
Veteran's service-connected hypertension contributed to his 
death.  After noting the Veteran's medical history, the VA 
physician stated that it was not likely that the Veteran's 
hypertension contributed to the Veteran's death.

In argument received in November 2006, the appellant's 
representative essentially argued that the while the 
September 2006 VA opinion did address the criteria of § 3.312 
(a)(1), the opinion did not specifically address the question 
of whether the criteria in § 3.312 (c) (3) had been met (in 
pertinent part as follows):

Service-connected diseases or injuries 
involving active processes affecting 
vital organs receive careful 
consideration as a contributory cause of 
death, the primary cause being unrelated, 
from the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

In an effort to fully address the appellant's contentions, in 
January 2007 another VA physician was asked to review the 
Veteran's claims file.  After noting, in particular, the 
medical abstracts submitted in support of the appellant's 
claim, the January 2007 VA physician provided the following 
conclusions:

More likely than not the [Veteran's] 
service-connected hypertension did not 
substantially or materially contribute to 
this veteran's death due to recurrent 
squamous [cell carcinoma of the] palate.

More likely than not the service-
connected hypertension did not result in 
a generalized impairment of health to the 
extent that it render[ed] the [Veteran] 
materially incapable of resisting the 
effects of the recurrent squamous cell 
carcinoma of the palate resulting in this 
veteran's death.

More likely than not the service-
connected hypertension did not materially 
contribute to this veteran's death.

In sum, the competent medical evidence fails to establish a 
link between the Veteran's death and his service-connected 
hypertension.  The January 2007 VA physician has essentially 
stated that the Veteran's death was not related to his 
service-connected hypertension.  The January 2007 VA 
physician analyzed the appellant's contentions and 
specifically addressed the medical literature submitted in 
support of the appellant's claim.  The January 2007 VA 
physician discussed the Veteran's death certificate, and 
noted that the listing of "other significant conditions" on 
that document as "perfunctory" and further noted that the 
Veteran's death certificate did not contain an opinion 
linking a direct relationship between these factors 
(including hypertension) and the cause of death.  The January 
2007 VA physician also indicated that he had conducted 
additional medical research on the matters addressed by this 
appeal.  The January 2007 VA examiner's opinion is 
uncontradicted, and, in this regard, the Board notes that the 
September 2006 VA examiner also opined that the Veteran's 
death was not related to service-connected hypertension, and 
indicated that hypertension had not hastened the Veteran's 
death.

The Board has considered medical treatises submitted by the 
appellant in support of her contentions.  The articles, 
however, are too general in nature to provide, alone, the 
necessary evidence to show that the Veteran's hypertension 
materially contributed to his death.  Sacks v. West, 11 Vet. 
App. 314, 316- 17 (1998).  The medical treatise must provide 
more than speculative, generic statements not relevant to the 
appellant's claim but must discuss generic relationships with 
a degree of certainty for the facts of a specific case.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical 
articles do not provide statements for the facts of the 
Veteran's death.  Therefore, the Board concludes that they do 
not show to any degree of specificity a relationship or 
connection between the Veteran's hypertension and his death.

While the Board acknowledges the appellant's belief in a 
causal connection between the Veteran's death and his 
service-connected disability, she is not competent to offer 
an opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The "benefit of the 
doubt" rule does not apply because the preponderance of the 
evidence is against this claim.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


